Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00518-CV

                     HARRIS COUNTY TEXAS, Appellant

                                           V.

       COLLINGSWORTH 2001 LIMITED PARTNERSHIP, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1041613


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed April 3, 2018. On January 11, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant